                                                                        JS-6




 1   Anthony Barnes (Bar No. 199048)
 2   Jason Flanders (Bar No. 238007)
     Email: amb@atalawgroup.com
 3
     AQUA TERRA AERIS LAW GROUP LLP
 4   490 43rd Street, Suite 108
 5   Oakland, CA 94609
     Phone: (917) 371 - 8293
 6
 7   ORANGE COUNTY COASTKEEPER
     Colin Kelly (Bar No. 266956)
 8
     Email: Colin@coastkeeper.org
 9   3151 Airway Avenue, Suite F-110
10   Costa Mesa, CA 92626
     Telephone: (714) 850-1965
11
12   Attorneys for Plaintiff
     ORANGE COUNTY COASTKEEPER
13
14
                          UNITED STATES DISTRICT COURT
15                       CENTRAL DISTRICT OF CALIFORNIA
16
17
     ORANGE COUNTY COASTKEEPER, a         Civil Case No.: 8:19-cv-00751-PA-
18   California non-profit corporation,   (KESx)
19
                 Plaintiff,               CONSENT DECREE
20
21         v.
22   ALUMINUM PRECISION PRODUCTS,         (Federal Water Pollution Control Act,
23   INC., a California corporation,      33 U.S.C. § 1251 et seq.)

24
                 Defendant
25
26
27
28


     [PROPOSED] CONSENT DECREE      1         CIVIL CASE NO.: 8:19-CV-00751-PA-(KESX)
 1                                      CONSENT DECREE
 2         The following Consent Decree is entered into by and between Plaintiff Orange
 3   County Coastkeeper and Defendant Aluminum Precision Products, Inc. The entities
 4   entering into this Consent Decree are each an individual “Settling Party” or “Party”
 5   and collectively “Settling Parties” or “Parties.”
 6                                         RECITALS
 7         WHEREAS, Orange County Coastkeeper (“Plaintiff” or “Coastkeeper”) is a
 8   non-profit public benefit corporation organized under the laws of the State of
 9   California;
10         WHEREAS, Coastkeeper is dedicated to the preservation, protection and
11   defense of the surface, ground, coastal and ocean waters of Orange County from all
12   sources of pollution and degradation;
13         WHEREAS, Defendant Aluminum Precision Products, Inc. (referred to herein
14   as “Defendant” or “APP”) owns and operates three industrial manufacturing facilities
15   at the following addresses: 3323 Warner Avenue and 3333 Warner Avenue, Santa
16   Ana, CA 92704 (the “Warner Facility”); 2) 2621 South Susan Street, Santa Ana, CA
17   92704 (the “Susan Facility”); 1 and 3) 502, 516, and 528 E. Alton Avenue, Santa Ana,
18   CA 92707 (the “Alton Facility”).
19         WHEREAS, the Warner, Susan and Alton Facilities are herein collectively
20   referred to as “the Facilities”;
21         WHEREAS, the Facilities are aluminum forging manufacturing facilities
22   producing precision parts and components primarily for the aerospace and automotive
23   industries with industrial activities including burnishing, etching, forging, pressing,
24   machining and maintenance. The Facilities are categorized under Standard Industrial
25   Classification (“SIC”) code 3463—Nonferrous Forgings.
26
27
     1
      The Susan Facility is comprised of six buildings on six separate parcels located at
28
     3209 W. Central Ave, 3210 W. Central Ave, 3132 W. Central Ave, 2621 S. Susan
     Street, 2631 S. Susan Street, and 3151 W. Adams Street, Santa Ana, CA, 92704.
     [PROPOSED] CONSENT DECREE               2            CIVIL CASE NO.: 8:19-CV-00751-PA-(KESX)
 1         WHEREAS, storm water discharges associated with industrial activity at the
 2   Facilities were and are regulated by 1) the National Pollutant Discharge Elimination
 3   System (“NPDES”) General Permit No. CAS000001 [State Water Resources Control
 4   Board], Order No. 97-03-DWQ and Order No. 2014-57-DWQ (“General Permit”); 2)
 5   if adopted, by Order No. 20XX-XXX-DWQ (“2018 Permit”); and 3) the Federal
 6   Water Pollution Control Act, 33 U.S.C. § 1251 et seq. (“Clean Water Act” or
 7   “CWA”), Sections 301(a) and 402, 33 U.S.C. §§ 1311(a), 1342;
 8         WHEREAS, Defendant’s operations at the Facilities result in discharges of
 9   storm water containing pollutants into municipal storm sewers, which drain into
10   waters of the United States and are therefore regulated by the Clean Water Act
11   Sections 301(a) and 402, 33 U.S.C. §§ 1311(a) and 1342;
12         WHEREAS, the General Permit requires all permittees, including APP, to
13   comply with, inter alia, the following mandates: (1) develop and implement a storm
14   water pollution prevention plan (“SWPPP”) and a storm water monitoring
15   implementation plan (“MIP”), (2) control pollutant discharges using, as applicable,
16   best available technology economically achievable (“BAT”) or best conventional
17   pollutant control technology (“BCT”) to prevent or reduce pollutants through the
18   development and application of Best Management Practices (“BMPs”), which must be
19   included and updated in the SWPPP, (3) when necessary, implement additional BMPs
20   to reduce and eliminate discharges necessary to comply with applicable Water Quality
21   Standards (“WQS”), including as of July 1, 2020, compliance with the 2018 Permit’s
22   water-quality based numeric effluent limits, and (4) implement a monitoring and
23   reporting program designed to assess compliance with the General Permit;
24         WHEREAS, on February 21, 2019, Plaintiff issued notices of intent to file suit
25   (“60-Day Notices”) regarding the Facilities to APP, its registered agent, the Attorney
26   General, the Acting Administrator of the United States Environmental Protection
27   Agency (“EPA”), the Executive Director of the State Water Resources Control Board
28   (“State Water Board”), the Executive Officer of the Santa Ana Regional Water


     [PROPOSED] CONSENT DECREE             3             CIVIL CASE NO.: 8:19-CV-00751-PA-(KESX)
 1   Quality Control Board (“Regional Water Board”), and the Acting Regional
 2   Administrator of EPA Region IX, alleging violations of the Clean Water Act and the
 3   General Permit at the Facilities;
 4         WHEREAS, on April 24, 2019, Coastkeeper filed two complaints against APP
 5   in the Central District, Civil Case No. 8:19-cv-00751 (concerning the Warner and
 6   Susan Facilities) and Civil Case No. 8-19-cv-00752 (concerning the Alton Facility);
 7         WHEREAS, on June 4, 2019, Coastkeeper filed first amended complaints
 8   (“FACs”) in these actions;
 9         WHEREAS, on October 7, 2019, the Court ordered the two actions
10   consolidated under the low number case, Case No. 8:19-cv-00751-R-KES;
11         WHEREAS, on January 6, 2020, by order of the Chief Judge, the Court
12   reassigned case from the calendar of Judge Manuel L. Real to the calendar of Judge
13   Percy Anderson. The case number was changed to reflect the initials of the transferee
14   Judge to read 8:19-cv-00751-PA (KESx).
15         WHEREAS, Plaintiff’s FACs alleged violations of the General Permit and
16   CWA for pollutants discharged from the Warner Facility and the Susan Facility to the
17   Santa Ana MS4, which discharges to Greenville Banning Channel, which drains to the
18   Santa Ana River and ultimately the Pacific Ocean and for pollutants discharged from
19   the Alton Facility to the Santa Ana MS4, which discharges to San Diego Creek Reach
20   1, Upper Newport Bay, Lower Newport Bay and the Pacific Ocean (collectively the
21   “Receiving Waters”);
22         WHEREAS, APP denies all allegations in the 60-Day Notices, the Complaints
23   and the FACs and reserves all right and defenses with respect to such allegations and
24   claims;
25         WHEREAS, the Settling Parties agree that it is in their mutual interest to enter
26   into a Consent Decree setting forth terms and conditions appropriate to resolving the
27   allegations set forth in the 60-Day Notices, the Complaints and the FACs without
28   further proceedings; and


     [PROPOSED] CONSENT DECREE             4            CIVIL CASE NO.: 8:19-CV-00751-PA-(KESX)
 1         WHEREAS, all actions taken by the APP pursuant to this Consent Decree shall
 2   be made in compliance with all applicable law.
 3                                            TERMS
 4         NOW THEREFORE IT IS HEREBY STIPULATED BETWEEN THE
 5   SETTLING PARTIES AND ORDERED AND DECREED BY THE COURT AS
 6   FOLLOWS:
 7         1.     The Court has jurisdiction over the subject matter of this action pursuant
 8   to Section 505(a)(1)(A) of the CWA, 33 U.S.C. § 1365(a)(1)(A);
 9         2.     Venue is appropriate in the Central District pursuant to Section 505(c)(1)
10   of the CWA, 33 U.S.C. § 1365(c)(1), because the Facilities at which the alleged
11   violations took place are located within the Central District;
12         3.     The Complaint states a claim upon which relief may be granted against
13   Defendant pursuant to Section 505 of the CWA, 33 U.S.C. § 1365;
14         4.     Coastkeeper has standing to bring this action; and
15         5.     By stipulating to Coastkeeper’s standing to bring this action, APP does so
16   only in furtherance of this Consent Decree. APP does not admit or concede any fact
17   alleged by Coastkeeper in the 60-Day Notice Letters, the Complaints or the FACs to
18   support their standing (in either this case or any future litigation).
19   I.    OBJECTIVES
20         6.     It is the express purpose of the Settling Parties through this Consent
21   Decree to further the objectives of the Clean Water Act, and to resolve all issues
22   alleged by Coastkeeper in its 60-Day Notices, the Complaints and the FACs. These
23   objectives include compliance with the provisions of this Consent Decree, compliance
24   with all applicable terms and conditions of the General Permit, and compliance with
25   all applicable sections of the CWA.
26         7.     In light of these objectives and as set forth fully below, Defendant agrees
27   to comply with the provisions of this Consent Decree, the terms and conditions of the
28


     [PROPOSED] CONSENT DECREE                5             CIVIL CASE NO.: 8:19-CV-00751-PA-(KESX)
 1   General Permit and the 2018 Permit, if applicable, and all applicable sections of the
 2   CWA at the Facilities.
 3   II.   AGENCY REVIEW AND CONSENT DECREE TERM
 4         A.     Agency Review of Consent Decree
 5         8.     Agency Review. Plaintiff shall submit this Consent Decree to the United
 6   States Department of Justice (“DOJ”) and the EPA (the “Federal Agencies”) within
 7   three (3) business days of the final signature of the Parties for agency review
 8   consistent with 40 C.F.R. § 135.5. The agency review period expires forty-five (45)
 9   calendar days after receipt by the Federal Agencies, as evidenced by certified return
10   receipts, copies of which shall be provided to Defendant. In the event that the Federal
11   Agencies object to entry of this Consent Decree, the Settling Parties agree to meet and
12   confer to attempt to promptly resolve the issue(s) raised by the Federal Agencies.
13         9.     Court Notice. Plaintiff shall notify the Court of the receipt date by the
14   Federal Agencies, as required by 40 C.F.R. § 135.5, in order to coordinate the Court’s
15   calendar with the 45-day review period.
16         10.    Entry of Consent Decree. Following expiration of the Federal Agencies’
17   45-day review period, Plaintiff shall submit the Consent Decree to the Court for entry.
18         B.     Effective Date and Term of Consent Decree
19         11.    Effective Date. The Effective Date of this Consent Decree shall be the
20   date of entry by the Court.
21         12.    Term & Termination. This Consent Decree shall terminate three (3) years
22   from the Effective Date unless one of the Settling Parties has invoked Dispute
23   Resolution in accordance with Section IV of this Consent Decree, in which case the
24   Consent Decree will terminate within the earlier of fifteen (15) days of notice by the
25   Settling Parties that invoked Dispute Resolution that the dispute has been fully
26   resolved or an order of the United States District Court resolving the dispute and
27   terminating the Consent Decree.
28


     [PROPOSED] CONSENT DECREE              6             CIVIL CASE NO.: 8:19-CV-00751-PA-(KESX)
 1           13.    Early Termination. Notwithstanding Paragraph 12 above, if during the
 2   2020-2021 Reporting Year,2 storm water samples for each Facility collected in
 3   compliance with this Consent Decree demonstrate no more than one (1) Warner,
 4   Susan or Alton Storm Exceedance (as those terms are defined in Paragraph 21) of the
 5   Numeric Targets set out in Tables 1 or 2 below, and if during the 2021-2022
 6   Reporting Year, there are no Storm Exceedances of the Table 1 and 2 Numeric
 7   Targets (provided at least four (4) rain events are sampled during each Reporting
 8   Year), this Consent Decree shall terminate on August 1, 2022 as to any Facility
 9   meeting that condition. Such termination shall be subject to resolution of any ongoing,
10   unresolved dispute regarding a Facility’s compliance with this Consent Decree, in
11   which case the Consent Decree as to that Facility will terminate within fifteen (15)
12   days of notice by the Settling Parties that the dispute has been fully resolved. If all
13   three Facilities meet the conditions for early termination in this paragraph, the
14   Consent Decree shall terminate on August 1, 2022, provided that any outstanding
15   payments under this Consent Decree, including stipulated payments, have previously
16   been made to Coastkeeper. Upon completion of such payments, the Consent Decree
17   will terminate without further notice. If APP ceases industrial operations at its
18   Facilities and files a Notice of Termination (“NOT”) under the General Permit prior to
19   the scheduled termination of this Consent Decree, APP shall send Coastkeeper a copy
20   of the proposed NOT concurrently as it is submitted to the Regional Board. Within ten
21   (10) days of the Regional Board’s approval of the NOT, APP shall notify Coastkeeper
22   in writing of the approval and remit, within thirty (30) days of providing notice to
23   Coastkeeper, all outstanding payments, including stipulated payments, to Coastkeeper.
24   Upon completion of such payments, if required, this Consent Decree shall terminate
25   without further notice. Similarly, this Consent Decree shall terminate as to any
26   Facility as to which a NOT is filed prior to the scheduled termination of this Consent
27   Decree.
28
     2
         A Reporting Year is defined as July 1 through June 30.
     [PROPOSED] CONSENT DECREE               7             CIVIL CASE NO.: 8:19-CV-00751-PA-(KESX)
 1   III.   COMMITMENTS OF THE SETTLING PARTIES
 2          A.    Storm Water Pollution Control Best Management Practices
 3          14.   Current and Additional Best Management Practices. In addition to
 4   maintaining the current BMPs described in the Facilities’ SWPPPs, APP shall (1)
 5   develop and implement the BMPs identified herein, and (2) develop and implement
 6   such additional BMPs as are necessary to comply with the provisions of this Consent
 7   Decree and the General Permit.
 8          15.   Structural and Non-Structural BMPs for the Facility. Within forty-five
 9   days of the Effective Date, Defendant shall develop and implement the following
10   BMPs at the Facilities:
11                15.1 Warner Facility
12                At the Warner Facility, APP will cover all inactive dies with heavy-duty
13          canvas tarps and raise dies from pavement on wooden pallets; remove inactive
14          dies from the Facility when the customer approves; finish paving the northeast
15          corner of the property at 3323 W. Warner; and install epoxy sealant in
16          expansion cracks. In addition, APP will install at Outfall 3 (draining the 3323
17          W. Warner property) a new catch basin and a Mixed Media Filter (“MMF”),
18          comprising a centrifuge to remove particles, a 20-micron cartridge filter
19          containing not less than 700 square feet of filter media and a carbon/mixed
20          media with at least 12 cubic feet of media.
21                15.2 Susan Facility
22                At the Susan Facility, APP will steam clean the yard at 3151 Adams;
23          remove inactive dies from the Facility when the customer approves; purchase a
24          vacuum sweeper; move the abrasive cutoff saw from the yard at 3151 Adams to
25          inside a building; move a belt sander in the yard at 3151 Adams to inside a
26          building; cover all metal in the yard at 3151 Adams with heavy-duty canvas
27          tarp material; install biochar-media, or equivalent, downspout filters on
28          downspouts not discharging to an outfall receiving MMF treatment; and,


     [PROPOSED] CONSENT DECREE              8             CIVIL CASE NO.: 8:19-CV-00751-PA-(KESX)
 1         replace existing CleanWay treatment units in sumps serving Outfalls 3, 4 and 5
 2         with the same type, size, and media specifications as the MMF unit installed at
 3         the Warner Facility.
 4                15.3 Alton Facility
 5                At the Alton Facility, APP will, unless the adjoining facility redirects
 6         storm water discharges away from the Facility, collect and divert run-on from
 7         downspouts from the facility adjoining the west edge of property to discharge
 8         off-site; place plastic curtains around three baghouses; remove inactive dies
 9         from the Facility when the customer approves; fill sump next to baghouse; and
10         install MMF systems in the existing sumps serving Outfalls 1 and 2 equivalent
11         to those installed at the Warner and Susan Facilities, with the following
12         exceptions: 1) as the first component of the system, prior to the centrifuge, a
13         polymer chemical will be added to the sump to cause coagulation and
14         flocculation of constituents in the storm water, and (2) a 5 µm-P2 filter will be
15         installed as the final component prior to discharge.
16         B.     Sampling at the Facilities
17         16.    APP shall undertake a monitoring program consistent with the General
18   Permit. During the term of this Consent Decree, Defendant shall collect samples of
19   storm water discharge from Discharge Locations designated as Outfalls 1-5 at the
20   Warner Facility, Outfalls 1-7 at the Susan Facility and Outfalls 1-2 at the Alton
21   Facility. (If any existing Outfalls are consolidated or removed, APP shall notify
22   Coastkeeper pursuant to the notification provisions in Paragraph 56 and shall continue
23   to collect samples at the remaining Outfalls.) APP shall collect storm water samples, if
24   possible, from each Discharge Location at the Facilities from at least four (4) qualified
25   storm events as required by the General Permit (i.e., two Qualifying Storm Events
26   (“QSE”) during the first half of the Reporting Year and two QSEs during the second
27   half of the Reporting Year). A QSE, as defined in the General Permit, is a storm that
28   produces a discharge from at least one (1) drainage area and is preceded by forty-eight


     [PROPOSED] CONSENT DECREE              9             CIVIL CASE NO.: 8:19-CV-00751-PA-(KESX)
 1   (48) hours with no discharge from any drainage area. This requirement shall not apply
 2   to the extent that there are not at least four (4) QSEs in a Reporting Year. If, prior to
 3   March 1 of a reporting year, APP has collected samples from two (2) or fewer
 4   qualifying storm events, APP shall, to the extent feasible, collect samples during as
 5   many QSEs as necessary until a minimum of 4 storm events have been sampled for
 6   the reporting year. No two (2) samples may be from the same storm event.
 7          17.   Sampling Parameters. All samples collected pursuant to this Consent
 8   Decree shall be analyzed for the parameters listed in Tables 1 (for the Warner and
 9   Susan Facilities) and 2 (for the Alton Facility), set forth below.
10          18.   Laboratory and Holding Time. Except for pH samples, delivery of all
11   samples to a California state certified environmental laboratory for analysis within
12   allowable hold times, pursuant to 40 C.F.R. Part 136. Analysis of pH will be
13   completed onsite using a calibrated portable instrument for pH in accordance with the
14   manufacturer’s instructions.
15          19.   Detection Limit. APP shall request that the laboratory use analytical
16   methods adequate to detect the individual contaminants at or below the values
17   specified in the Industrial General Permit and Tables 1 and 2 below.
18          20.   Reporting. APP shall provide complete laboratory results of all samples
19   collected at the Facilities to Coastkeeper within fifteen (15) days of receiving the
20   results.
21          C.    Reduction of Pollutants in Discharges
22          21.   Numeric Limits and Action Plan Triggers. APP shall develop and
23   implement BMPs to reduce pollutants in storm water at the Facilities to levels at or
24   below those in Table 1 (Warner and Susan Facilities) and Table 2 (Alton Facility). As
25   of the beginning of the 2020-2021 Reporting Year, and for the remainder of the term
26   of this Consent Decree, the Action Plan requirements set forth in Paragraph 22 shall
27   be triggered for each Facility as follows: (A) for the Warner Facility, if the average of
28   all storm water samples discharged and monitored from a QSE reflects an exceedance


     [PROPOSED] CONSENT DECREE               10            CIVIL CASE NO.: 8:19-CV-00751-PA-(KESX)
 1   of any Numeric Limit in Table 1 (“Warner Storm Exceedance”) in two (2) QSEs in a
 2   single Reporting Year; (B) for the Susan Facility, if the average of samples discharged
 3   and monitored from a QSE at Outfalls 3, 4, 5, 6, and 7 or the average of samples
 4   discharged and monitored from a QSE at Outfalls 1 and 2 reflects an exceedance of
 5   any Numeric Limit in Table 1 (“Susan Storm Exceedance”) in two (2) QSEs in a
 6   single Reporting Year, and; (C) for the Alton Facility, if during the 2020-2021
 7   Reporting Year, there are more than two (2) exceedances of Numeric Limits for
 8   Copper and Zinc or there are more than five (5) exceedances of the Numeric Limits
 9   for the other analytes in Table 2 3; and for the following Reporting Years until
10   termination of the Consent Decree, there is more than one (1) exceedance of the
11   Numeric Limits for Copper and Zinc or are more than three (3) exceedances for the
12   other analytes in Table 2 (“Alton Storm Exceedance”).
13
                   Table 1. Numeric Limits for Storm Water Discharges from the
14                                 Warner and Susan Facilities
15              Analytes                 Values 4            Source of Limit
         Total Suspended Solids         100 mg/L           2015 EPA Benchmark
16       Nitrate+Nitrite-Nitrogen       0.68 mg/L          2015 EPA Benchmark
17             Oil & Grease              15 mg/L           2015 EPA Benchmark
                                                  5
                   Zinc                0.23 mg/L           2015 EPA Benchmark
18                                                  6
                  Copper              0.0285 mg/L          2015 EPA Benchmark
19                 Iron                  1 mg/L            2015 EPA Benchmark
20              Aluminum                0.75 mg/L          2015 EPA Benchmark
                    pH                 6.5-8.5 s.u.             Basin Plan
21
22
23
24   3
       For example, should the Alton Facility have two (2) exceedances of Zinc and one (1)
25   exceedance of Copper (and separately) and/or two (2) exceedances of Iron, three (3)
     exceedances of Aluminum and one (1) exceedance of Total Suspended Solids, in the
26   2020-2021 Reporting Year, an Action Plan will be required.
27   4
       For the Zinc and Copper standards in Table 1 and Table 2, sampling analysis shall be
     recorded in dissolved metals
28   5
       Assumes a receiving water hardness of 200-225 mg/L CaCO3.
     6
       Assumes a receiving water hardness of 200-225 mg/L CaCO3.
     [PROPOSED] CONSENT DECREE              11            CIVIL CASE NO.: 8:19-CV-00751-PA-(KESX)
 1
               Table 2. Numeric Limits for Storm Water Discharges from the Alton
 2                                           Facility
 3             Analytes                  Values             Source of Limit
        Total Suspended Solids          100 mg/L          2015 EPA Benchmark
 4      Nitrate+Nitrite-Nitrogen       0.68 mg/L          2015 EPA Benchmark
 5           Oil and Grease             15 mg/L           2015 EPA Benchmark
                  Zinc                 0.21 mg/L         Table F.45, 20xx-xxxx-
 6
                                                                 DWQ
 7               Copper                0.027 mg/L        Table F.45, 20xx-xxxx-
 8                                                               DWQ
                  Iron                  1.0 mg/L          2015 EPA Benchmark
 9             Aluminum                0.75 mg/L          2015 EPA Benchmark
10                 pH                  6.5-8.5 s.u.            Basin Plan
11
           22.    Action Plan for Table 1 or 2 Exceedances. In the event that the
12
     requirement to prepare an Action Plan is triggered at any of the Facilities pursuant to
13
     Paragraph 21, APP shall prepare and submit to Coastkeeper a plan for reducing and/or
14
     eliminating the discharge of the contaminant in question (“Action Plan”) for that
15
     Facility. In any Reporting Year that an Action Plan is required, it shall be submitted
16
     seventy-five (75) days from Defendant’s receipt of a storm water sample lab report
17
     demonstrating a second Storm Exceedance for the Warner Facility and Susan Facility
18
     or an Alton Storm Exceedance. In no event will more than one (1) Action Plan and
19
     one (1) Action Plan Payment be required for each Facility in any Reporting Year.
20
                  22.1 Action Plan Requirements. Each Action Plan submitted shall
21
           include at a minimum: (1) the identification of the contaminant(s) discharged in
22
           excess of the Numeric Limit(s) in Table 1 or Table 2; (2) an assessment of the
23
           source of each contaminant exceedance; (3) the identification of additional
24
           BMPs that shall be implemented to achieve compliance with the numeric
25
           limit(s), as well as the design plans and calculations of these additional BMPs;
26
           and (4) time schedules for implementation of the proposed BMPs. The time
27
           schedule(s) for implementation shall ensure that all BMPs are implemented as
28
           soon as possible, but in no case later than October 1 of the upcoming Reporting

     [PROPOSED] CONSENT DECREE              12           CIVIL CASE NO.: 8:19-CV-00751-PA-(KESX)
 1         Year (unless APP submits to Coastkeeper, in writing, an explanation of why
 2         implementation cannot occur by that date and providing for an alternative
 3         implementation date. In the event of disagreement over such alternative
 4         implementation date, the Parties agree to submit to the Dispute Resolution
 5         provisions of Section IV). APP shall notify Coastkeeper in writing when the
 6         Action Plan has been implemented.
 7                22.2 Action Plan Review. Coastkeeper shall have thirty (30) days upon
 8         receipt of APP’s Action Plan to provide Defendant with comments. Within
 9         fourteen (14) days of receiving Coastkeeper’s proposed revisions to an Action
10         Plan, APP shall consider each of Coastkeeper’s recommended revisions and
11         accept them or justify in writing why any comment is not incorporated. Action
12         Plan(s) developed and implemented pursuant to this Consent Decree are an
13         obligation of this Consent Decree. Any disputes as to the adequacy of the
14         Action Plan shall be resolved pursuant to the dispute resolution provisions of
15         this Consent Decree, set out in Section IV below.
16                22.3 Action Plan Payments. APP shall pay Five Thousand Dollars
17         ($5,000) each time an Action Plan is submitted to Coastkeeper. Action Plans
18         will be submitted separately for each Facility requiring an Action Plan.
19         Payments shall be made to “Orange County Coastkeeper” and delivered by
20         overnight delivery, unless payment via wire transfer, to: Orange County
21         Coastkeeper, 3151 Airway Avenue, Suite F-110, Costa Mesa, CA 92626.
22         Failure to submit a payment as required under this paragraph will constitute a
23         breach of the Consent Decree.
24         D.     Visual Observations
25         23.    Storm Water Discharge Observations. During the life of this Consent
26   Decree, Defendant shall conduct visual observations during every rain event that
27   produces a discharge at all Outfalls (as set forth in Paragraph 16) at any of the
28


     [PROPOSED] CONSENT DECREE               13           CIVIL CASE NO.: 8:19-CV-00751-PA-(KESX)
 1   Facilities, provided that the observations can be conducted in daylight during “Hours
 2   of Operation,” as that period is defined in each Facility’s SWPPP.
 3         24.    Non-Storm Water Discharge Observations. During the life of this
 4   Consent Decree, Defendant shall conduct monthly non-storm water visual
 5   observations at each Outfall at the Facilities.
 6         25.    Visual Observations Records. Defendant shall maintain observation
 7   records for each Facility to document compliance with Paragraphs 23 and 24 and shall
 8   provide Coastkeeper with a copy of those records within twenty-one (21) days of
 9   receipt of a written request from Coastkeeper for those records.
10         26.    Employee Training Program. Within forty-five (45) days of the Effective
11   Date, APP shall develop and implement an employee training program that meets the
12   following requirements and ensures (1) that there is a sufficient number of employees
13   at the Facilities designated to achieve compliance with the Industrial General Permit
14   and/or this Consent Decree (“Designated Employees”), and (2) that these Designated
15   Employees are properly trained to perform the activities required by the Industrial
16   General Permit and this Consent Decree (“Training Program”):
17                26.1 Language. The training and training materials shall be available
18         and offered in the language(s) in which relevant employees are fluent. If
19         necessary, Defendant shall provide a translator or translators at all trainings
20         where such translation is likely to improve staff comprehension of the Training
21         Program and improve compliance with this Consent Decree and the Industrial
22         General Permit.
23                26.2 Training shall be provided by a Qualified Industrial Storm Water
24         Practitioner (“QISP”, as defined in Section IX.A of the 2015 General Permit)
25         familiar with the requirements of this Consent Decree and/or the Industrial
26         General Permit, and shall be repeated as necessary to ensure that all relevant
27         employees are familiar with the requirements of this Consent Decree, the
28         General Permit, and the Facilities’ SWPPPs, as applicable. All new staff


     [PROPOSED] CONSENT DECREE               14           CIVIL CASE NO.: 8:19-CV-00751-PA-(KESX)
 1         intended to become Designated Employees shall receive this training before
 2         assuming responsibilities for implementing the SWPPPs or undertaking
 3         activities covered under this Consent Decree.
 4               26.3 Sampling Training. Defendant shall designate an adequate number
 5         of Designated Employees necessary to collect storm water samples as required
 6         by this Consent Decree, including training to ensure samples are properly
 7         collected, stored, and submitted to a certified laboratory.
 8               26.4 Visual Observation Training. APP shall provide training to
 9         Designated Employees on how and when to properly conduct visual
10         observations;
11               26.5 Non-Storm Water Discharge Training. APP shall train an adequate
12         number of Designated Employees at each of the Facilities on the General
13         Permit’s prohibition of non-storm water discharges, so that these Designated
14         Employees know what non-storm water discharges are and how to detect and
15         prevent non-storm water discharges;
16               26.6 Employees. All Designated Employees at the Facilities who have
17         previously participated in the Training Program shall participate in a refresher
18         course annually. New Designated Employees shall participate in the Training
19         Program within thirty (30) days of their hiring date;
20               26.7 APP shall maintain training records to document compliance with
21         Paragraph 26.1 – 26.6, and shall provide Coastkeeper with a copy of these
22         records within twenty-one (21) days of receipt of a written request.
23               26.8 Identification of Storm Water Pollution Prevention Team Training
24         Program Updates into SWPPPs. Within thirty (30) days of the Effective Date,
25         APP shall update the SWPPP for each of the Facilities, as required, to identify
26         the positions and persons responsible for carrying out storm water management,
27         monitoring, sampling and SWPPP implementation.
28


     [PROPOSED] CONSENT DECREE              15            CIVIL CASE NO.: 8:19-CV-00751-PA-(KESX)
 1         27.   SWPPP and Monitoring Implementation Plan (“MIP”) Revisions and
 2   Update. Within forty-five (45) days of the Effective Date, APP shall amend each
 3   Facility’s SWPPP and MIP to incorporate the requirements in this Consent Decree.
 4   APP agrees to submit the updated SWPPPs and MIPs to Coastkeeper upon completion
 5   for review and comment.
 6               27.1 Review of SWPPPs and/or MIPs. Coastkeeper shall have thirty
 7         (30) days from receipt of the amended SWPPPs and/or MIPs to propose any
 8         changes. Within thirty (30) days of receiving Coastkeeper’s comments and
 9         proposed changes to the SWPPPs, APP shall consider each of the comments
10         and proposed changes and either accept them or justify in writing why a change
11         is not incorporated;
12               27.2 During the term of this Consent Decree, APP shall revise the
13         SWPPP and MIP for the Facilities if there are any material changes in the
14         operations at any facility, including but not limited to changes in storm water
15         discharge points or BMPs within forty-five (45) days of the changes, which will
16         be subject to Coastkeeper’s review and comment as provided in Paragraph 27.1
17         above.
18               27.3 The Settling Parties agree to work in good faith to resolve any
19         disputes with respect to the SWPPPs or MIPs, and any remaining disputes will
20         be resolved through timely initiation of the Dispute Resolution procedures in
21         Section IV below.
22         E.    Compliance Monitoring and Reporting
23         28.   Site Inspections.
24               28.1 BMP Post-Implementation Inspection: During the first year of the
25         Consent Decree, Coastkeeper may conduct a site inspection to observe each
26         Facility after the implementation of the structural BMPs. This inspection is
27         independent of the annual site inspection but shall be subject to the same terms
28         and conditions as set forth in Paragraph 29.


     [PROPOSED] CONSENT DECREE             16             CIVIL CASE NO.: 8:19-CV-00751-PA-(KESX)
 1                28.2 Annual Site Inspection: Each year during the life of this Consent
 2         Decree, Coastkeeper may conduct one site inspection (“Site Inspection”) at
 3         each Facility still subject to the Consent Decree per Reporting Year for the
 4         purpose of confirming compliance with this Consent Decree and the General
 5         Permit. In the event of a dispute between the Settling Parties regarding APP’s
 6         compliance with this Consent Decree, and provided a Site Inspection would be
 7         relevant to resolving the Settling Parties’ dispute, the Settling Parties agree to
 8         meet and confer regarding one additional Site Inspection during the term of the
 9         Consent Decree. Coastkeeper shall not unreasonably request, and APP shall not
10         unreasonably deny, a request for one additional Site Inspection.
11         29.    Conduct of Site Inspections. All Site Inspections shall occur during
12   Operating Hours,7 and Coastkeeper will provide APP with at least twenty-four (24)
13   hours’ notice prior to a Site Inspection in anticipation of wet weather, and seventy-two
14   (72) hours’ notice during dry weather. For any Site Inspection requested to occur in
15   wet weather, Plaintiff shall be entitled to adjust timing during Operating Hours or
16   reschedule the Site Inspection for an alternative date during Operating Hours in the
17   event that the forecast changes and anticipated precipitation appears unlikely, and thus
18   frustrates the purpose of visiting a Facility in wet weather. Notice will be provided by
19   telephone and electronic mail to the individual(s) designated below in Paragraph 56.
20   During the wet weather inspections, Plaintiff may request that APP collect a sample of
21   industrial storm water discharge from the Facility’s designated discharge point(s)
22   referenced in their respective SWPPP, to the extent that such discharges are occurring.
23   APP shall collect the samples and provide them to Coastkeeper, and may keep a split
24   sample for its own use. Coastkeeper’s representative(s) may observe the split samples
25   being collected by Defendant’s representative. The conduct of Coastkeeper and its
26   representatives during any Site Inspection shall be limited to areas outside of
27
28   7
      Defined to be 7 a.m. to 4 p.m. Monday-Friday at the Susan and Warner Facilities and
     7 a.m. to 3:30 p.m. Monday-Friday at the Alton Facility.
     [PROPOSED] CONSENT DECREE              17            CIVIL CASE NO.: 8:19-CV-00751-PA-(KESX)
 1   structures and governed by the Access Agreement appended to and incorporated into
 2   this Consent Decree as Appendix A.
 3         30.    Document Provision. During the term of this Consent Decree, and with
 4   respect to any Facility still subject to the Consent Decree, Defendant shall submit
 5   documents to Coastkeeper as follows:
 6                30.1 Defendant shall provide Coastkeeper with a copy of all compliance
 7         documents, monitoring and/or sampling data, written communications and/or
 8         correspondence, or any documents, in all cases related to storm water quality at
 9         the Facilities, that are submitted to the Regional Board, the State Board, and/or
10         any state or local agency, county or municipality, within five (5) business days
11         of submission to the Regional Board, the State Board, and/or any state or local
12         agency, county or municipality.
13                30.2 Any compliance document, inspection report, written
14         communication and/or correspondence, or any document related to storm water
15         quality at the Facilities received by APP from the Regional Board, the State
16         Board, and/or any state or local agency, county, municipality shall be sent to
17         Coastkeeper within ten (10) business days of receipt by Defendant. Defendant
18         shall deliver paper copies or email electronic copies of documents to
19         Coastkeeper at the relevant notice address contained below.
20         31.    Compliance Monitoring. Defendant agrees to partially defray costs
21   associated with Plaintiff’s monitoring of Defendant’s compliance with this Consent
22   Decree in the amount of Thirty Thousand Dollars ($30,000.00). Such payment shall
23   be made payable to “Orange County Coastkeeper” and delivered by overnight
24   delivery, unless payment via wire transfer, to: Orange County Coastkeeper, 3151
25   Airway Avenue, Suite F-110, Costa Mesa, CA 92626, within seven (7) days of the
26   Effective Date. Failure to submit payment as required under this paragraph will
27   constitute breach of the Consent Decree.
28


     [PROPOSED] CONSENT DECREE               18          CIVIL CASE NO.: 8:19-CV-00751-PA-(KESX)
 1         F.     Environmental Mitigation, Litigation Fees and Costs, Stipulated
                  Payment, and Interest
 2
           32.    Environmental Mitigation Project. To remediate the alleged
 3
     environmental harms alleged in the 60-day Notice Letters, the Complaints and the
 4
     FACs, Defendant agrees to make a payment of Thirty Thousand Dollars ($30,000) to
 5
     Rose Foundation for Communities & The Environment. The payment in full shall be
 6
     made within thirty (30) days of the Effective Date and made payable to the “Rose
 7
     Foundation for Communities & The Environment” and delivered by overnight
 8
     delivery to: Rose Foundation, 201 4th St APT 102, Oakland, CA 94607. Defendant
 9
     shall provide Coastkeeper with a copy of such payment.
10
           33.    Coastkeeper’s Fees and Costs. Defendant agrees to pay a total of One
11
     Hundred Ninety-Eight Thousand Dollars ($198,000) to Coastkeeper to partially
12
     reimburse Plaintiff for its investigation fees and costs, expert/consultant fees and
13
     costs, reasonable attorneys’ fees, and other costs incurred as a result of investigating
14
     and filing the lawsuits, and negotiating a resolution of this matter. The payment in full
15
     shall be made within seven (7) days of receipt of notice of entry of the Consent Decree
16
     made payable to “Orange County Coastkeeper” and delivered by overnight delivery,
17
     unless payment via wire transfer, to: Orange County Coastkeeper, 3151 Airway
18
     Avenue, Suite F-110, Costa Mesa, CA 92626.
19
           34.    Stipulated Payment: In the event Coastkeeper believes APP has missed
20
     any deadline specified in the Consent Decree, Coastkeeper shall provide written notice
21
     to APP of such missed deadline. Defendant shall have five (5) business days from
22
     receipt of such notice to respond to Coastkeeper and, if necessary, cure such
23
     delinquency. If Defendant fails to respond and, if necessary, cure such alleged
24
     delinquency within five (5) days of receipt of Coastkeeper’s notice, then APP shall
25
     make a stipulated payment of One Thousand Dollars ($1,000.00) for the missed
26
     deadline identified in Coastkeeper’s notice. Payment made pursuant to this paragraph
27
     shall be made within thirty (30) days and to the same recipient in paragraph 32 of this
28
     Consent Decree.

     [PROPOSED] CONSENT DECREE               19           CIVIL CASE NO.: 8:19-CV-00751-PA-(KESX)
 1             35.   Interest on Late Payments: Defendant shall pay interest on any payments,
 2   fees, or costs owed to Coastkeeper under this Consent Decree that Coastkeeper has not
 3   received by the due date. The interest shall accrue starting the first day after the
 4   payment is due and shall be computed pursuant to the rate for interest for civil
 5   judgments as set forth in 28 U.S.C. § 1961. Interest on late payments shall be made
 6   payable to Coastkeeper and sent to the address listed in paragraph below.
 7   IV.       Dispute Resolution
 8             36.   Meet and Confer. Either party to this Consent Decree may invoke the
 9   dispute resolution procedures of this Section IV by notifying the other party in writing
10   of the matter(s) in dispute and of the disputing party’s proposal for resolution. The
11   Parties shall then meet and confer in good faith (either telephonically or in person)
12   within ten (10) days of the date of the notice in an attempt to fully resolve the dispute
13   no later than thirty (30) calendar days from the date of the notice. The Settling Parties
14   may mutually elect to extend this period in an effort to resolve the dispute without
15   further proceedings.
16             37.   Right to Enforcement Action. If the Parties cannot resolve the dispute
17   within thirty (30) days of (or longer, if the Parties elected to extend) the meet and
18   confer described in Paragraph 36, either Party may file an action in the United States
19   District Court for the Central District of California to enforce provisions in the
20   Consent Decree that are in dispute without the need issue another 60-Day Notice
21   letter.
22             38.   In resolving any dispute arising from this Consent Decree that must be
23   resolved by bringing an enforcement action in the Central District of California, the
24   prevailing Party shall be entitled to seek fees and costs incurred pursuant to the
25   provisions set forth in Section 505(d) of the Clean Water Act, 33 U.S.C. § 1365(d),
26   and applicable case law interpreting such provisions.
27
28


     [PROPOSED] CONSENT DECREE                20           CIVIL CASE NO.: 8:19-CV-00751-PA-(KESX)
 1   V.    Mutual Release of Liability and Covenant Not to Sue
 2         39.    Coastkeeper’s Waiver and Release of APP. In consideration of the above,
 3   upon the Effective Date of this Consent Decree, Coastkeeper, on its own behalf and on
 4   behalf of its officers, directors, employees, members, and each of their successors and
 5   assigns, and their agents, attorneys, and other representatives (collectively, the
 6   “Coastkeeper Representatives”) hereby releases and covenants not to sue APP, and
 7   each of its current and former parents, subsidiaries, affiliates, officers, directors,
 8   members, affiliates, employees, shareholders, agents, attorneys, consultants and
 9   representatives, and each of their predecessors, successors and assigns (collectively,
10   “APP Representatives”) from and on any and all claims which are alleged or which
11   could have been alleged, or arise from or relate to the facts and allegations alleged or
12   which could have been alleged, in the 60-day Notices, the Complaints or the FACs, up
13   to and including the date this Consent Decree is fully terminated, including but not
14   limited to all claims for injunctive relief, penalties, fees (including fees of attorneys,
15   experts, and all other fees), costs, expenses or any other sum incurred or claimed, and
16   all such claims are hereby waived. The provisions of this paragraph shall survive the
17   expiration or termination of this Consent Decree.
18         40.    APP’s Waiver and Release of Coastkeeper. In consideration of the above,
19   upon the Effective Date of this Consent Decree, APP, on its own behalf and on behalf
20   of the APP Representatives, releases and covenants not to sue Coastkeeper and the
21   Coastkeeper Representatives from and on any and all claims which are alleged or
22   which could have been alleged, or arise from or relate to the facts and allegations
23   alleged or which could have been alleged, in the 60-day Notices, the Complaints or
24   the FACs, up to and including the date this Consent Decree is fully terminated,
25   including but not limited to all claims for injunctive relief, penalties, fees (including
26   fees of attorneys, experts, and all other fees), costs, expenses or any other sum
27   incurred or claimed, and all such claims are hereby waived. The provisions of this
28   paragraph shall survive the expiration or termination of this Consent Decree.


     [PROPOSED] CONSENT DECREE                21            CIVIL CASE NO.: 8:19-CV-00751-PA-(KESX)
 1         41.    Civil Code Section 1542 Release. The Settling Parties acknowledge that
 2   they are familiar with Section 1542 of the California Civil Code, which provides:
 3
           “A general release does not extend to claims that the creditor or releasing party
 4         does not know or suspect to exist in his or her favor at the time of executing the
           release and that, if known by him or her, would have materially affected his or
 5         her settlement with the debtor or released party.”
 6
     The Settling Parties hereby waive and relinquish any rights or benefits they may have,
 7
     known or unknown, under California Civil Code Section 1542 with respect to any
 8
     other claims that they may have, or which could have been asserted, against each other
 9
     arising from, or related to, the allegations and claims as set forth in the 60-Day Notice
10
     Letters, the Complaints or the FACs, or for any violation of law at the Facilities. The
11
     provisions of this paragraph shall survive the expiration or termination of this Consent
12
     Decree
13
     VI.   Miscellaneous Provisions
14
           42.     No Admission of Liability. The Parties enter into this Consent Decree
15
     for the purpose of avoiding prolonged and costly litigation. Neither the Consent
16
     Decree nor any payment pursuant to the Consent Decree shall constitute or be
17
     construed as a finding, adjudication, or acknowledgement of any fact, law or liability,
18
     nor shall it be construed as an admission of violation of any law, rule, or regulation.
19
     APP maintains and reserves all defenses it may have to any alleged violations that
20
     may be raised in the future.
21
           43.    Counterparts. This Consent Decree may be executed in any number of
22
     counterparts, all of which together shall constitute one original document. Copies of
23
     original signature transmitted by electronic mail in .pdf format shall be deemed to be
24
     originally executed counterparts of this Consent Decree.
25
           44.    Authority. The undersigned representatives for Plaintiff and Defendant
26
     each certify that he is fully authorized by the party whom he represents to enter into
27
     this Consent Decree. A Party’s signature to this Consent Decree transmitted by
28
     electronic mail shall be deemed binding.

     [PROPOSED] CONSENT DECREE               22           CIVIL CASE NO.: 8:19-CV-00751-PA-(KESX)
 1         45.    Construction. The language in all parts of this Consent Decree shall be
 2   construed according to its plain and ordinary meaning, except as to those terms
 3   defined in the General Permit, the Clean Water Act, or specifically herein. The
 4   captions and paragraph headings used in this Consent Decree are for reference only
 5   and shall not affect the construction of this Consent Decree.
 6         46.    Full Settlement. This Consent Decree constitutes a full and final
 7   settlement of this matter.
 8         47.    Integration Clause. This is an integrated Consent Decree. This Consent
 9   Decree (and Appendix A hereto) is intended to be a full and complete statement of the
10   terms of the agreement between the Parties and expressly supersedes any and all prior
11   oral or written agreements, covenants, representations, and warranties (express or
12   implied) concerning the subject matter of this Consent Decree.
13         48.    Severability. In the event that any provision, paragraph, section, or
14   sentence of this Consent Decree is held by a court to be unenforceable, the validity of
15   the enforceable provisions shall not be adversely affected.
16         49.    Choice of Law. The laws of the United States shall govern this Consent
17   Decree.
18         50.    Diligence. APP shall diligently file and pursue all required permit
19   applications required for the structural BMPs and shall diligently procure contractors,
20   labor, and materials needed to complete all BMPs by the required deadlines.
21         51.    Effect of Consent Decree. Compliance with this Consent Decree does not
22   mean that Plaintiff necessarily agrees that APP is complying with the Industrial
23   General Permit, the Clean Water Act, or any other law, rule, or regulation not
24   addressed by the Consent Decree.
25         52.    Negotiated Settlement. The Settling Parties have negotiated this Consent
26   Decree, and agree that it shall not be construed against the party preparing it, but shall
27   be construed as if the Settling Parties jointly prepared this Consent Decree, and any
28   uncertainty and ambiguity shall not be interpreted against any one party.


     [PROPOSED] CONSENT DECREE               23            CIVIL CASE NO.: 8:19-CV-00751-PA-(KESX)
 1         53.     Modification of the Consent Decree. This Consent Decree, and any
 2   provisions herein, may not be changed, waived, discharged, or terminated unless by a
 3   written instrument, signed by the Parties. Any request to modify any provision of the
 4   Consent Decree, including but not limited to any deadline(s) set forth herein, must be
 5   made in writing to the other Settling Party at least fourteen (14) days before the
 6   existing deadline(s) applicable to the provision(s) proposed to be modified.
 7         54.     Assignment. Subject only to the express restrictions contained in this
 8   Consent Decree, all of the rights, duties and obligations contained in this Consent
 9   Decree shall inure to the benefit of and be binding upon the Parties, and their
10   successors and assigns. Defendant shall notify Plaintiff within ten (10) days of any
11   assignment.
12         55.     Force Majeure. Neither of the Parties shall be considered to be in default
13   in the performance of any of their respective obligations under this Consent Decree
14   when performance becomes impossible due to a Force Majeure event. A Force
15   Majeure event is any circumstance beyond a Settling Party’s control, including
16   without limitation, any act of God, war, fire, earthquake, flood, lightning, windstorm,
17   or natural catastrophe; criminal acts; civil disturbance, vandalism, sabotage, or
18   terrorism; restraint by court order or public authority or agency; or action or non-
19   action by, or inability to obtain the necessary authorizations or approvals from any
20   governmental agency. A Force Majeure event shall not include normal inclement
21   weather, economic hardship, inability to pay, or employee negligence. Any Party
22   seeking to rely upon this paragraph to excuse or postpone performance shall have the
23   burden of establishing that it could not reasonably have been expected to avoid the
24   Force Majeure event and which by exercise of due diligence has been unable to
25   overcome the failure of performance. The Parties shall exercise due diligence to
26   resolve and remove any Force Majeure event. Delay in compliance with a specific
27   obligation under this Consent Decree due to force majeure as defined in this paragraph
28


     [PROPOSED] CONSENT DECREE               24           CIVIL CASE NO.: 8:19-CV-00751-PA-(KESX)
 1   shall not excuse or delay compliance with any or all other obligations required under
 2   this Consent Decree.
 3         56.    Communication to Coastkeeper/Notices/Correspondence: Any
 4   notices or documents required or provided for by this Consent Decree or related
 5   thereto that are to be provided to Coastkeeper pursuant to this Consent Decree shall
 6   be, to the extent feasible, sent via electronic mail transmission to the email addresses
 7   listed below or, if electronic mail transmission is not feasible, via express delivery
 8   service with return receipt or by hand delivery to the following address:
 9
           Orange County Coastkeeper
10         Attention: Colin Kelly
11         3151 Airway Avenue, Suite F-110
           Costa Mesa, California 92626
12         E-mail: colin@coastkeeper.org
13
14         Unless requested otherwise by APP, any notices or documents required or

15   provided for by this Consent Decree or related thereto that are to be provided to APP

16   pursuant to this Consent Decree shall, to the extent feasible, be provided by electronic

17   mail transmission, read receipt requested, to the e-mail addresses listed below, or, if

18   electronic mail transmission is not feasible, by express delivery with return receipt or

19   by hand delivery to the addresses below:

20         For the Warner and Susan Facilities:

21         Aluminum Precision Products, Inc.
22         Attention: Ron Awrey, Plant Engineer
           3333 W. Warner Ave.
23         Santa Ana, CA 92704
24         Email: rawrey@aluminumprecision.com
25         For the Alton Facility:
26
           Aluminum Precision Products, Inc.
27
           Attention: Mark Warner, Maintenance Supervisor
28         502 E. Alton Ave.


     [PROPOSED] CONSENT DECREE               25            CIVIL CASE NO.: 8:19-CV-00751-PA-(KESX)
 1         Santa Ana CA 92707
           Email: mwarner@aluminumprecision.com
 2
 3         And in both cases to:
 4
           Aluminum Precision Products, Inc.
 5         Attention: Roark Keeler, Corporate Secretary
 6         3333 W. Warner Ave.
           Santa Ana, CA 92704
 7         Email: rkeeler@aluminumprecision.com
 8
 9         Howard Gest
           David W. Burhenn
10         Burhenn & Gest LLP
11         624 South Grand Avenue
           Suite 2200
12
           Los Angeles, CA 90017-3321
13         Email: hgest@burhenngest.com
14                dburhenn@burhenngest.com
15         57.    Notifications of communications shall be deemed received at time of
16   delivery, provided there is evidence to show receipt by the receiving party. Any
17   change of notice recipients or addresses shall be communicated in the manner
18   described above for giving notices.
19         58.    If for any reason the DOJ or the Court should decline to approve this
20   Consent Decree in the form presented, the Parties shall use their best efforts to work
21   together to modify the Consent Decree within thirty (30) days so that it is acceptable
22   to the DOJ or the Court. If the Parties are unable to modify this Consent Decree in a
23   mutually acceptable manner that is also acceptable to the Court, this Consent Decree
24   shall immediately be null and void as well as inadmissible as a settlement
25   communication under Federal Rule of Evidence 408 and California Evidence Code
26   section 1152.
27
28


     [PROPOSED] CONSENT DECREE              26           CIVIL CASE NO.: 8:19-CV-00751-PA-(KESX)
 1   The Parties hereto enter into this Consent Decree and submit it to the Court for its
 2   approval and entry as a final judgment.
 3
 4
           IN WITNESS WHEREOF, the undersigned have executed this Consent Decree
 5
     as of the date first set forth below.
 6
 7
 8             March 26
     Dated: ______________, 2020             By:
 9                                                 Garry Brown
10                                                 Orange County Coastkeeper
11
12
13   Dated: ______________, 2020             By:
                                                   Roark Keeler
14                                                 Corporate Secretary
15                                                 Aluminum Precision Products, Inc.
16
17
18   APPROVED AS TO FORM
                                             AQUA TERRA AERIS LAW GROUP
19
20
21   Dated: March 26, 2020                   By:
22                                                       Anthony M. Barnes
23                                                       Attorney for Plaintiff

24
                                             BURHENN & GEST LLP
25
26
27   Dated: ______________, 2020             By:
28                                                       David W. Burhenn
                                                         Attorney for Defendant

     [PROPOSED] CONSENT DECREE               27          CIVIL CASE NO.: 8:19-CV-00751-PA-(KESX)
This Court declines to retain jurisdiction of the Consent Decree or this action for any purpose,
whether necessary or not.

                                       IT IS SO ORDERED

                                       Dated     March 27, 2020


                                       United States District Judge
 1
 2
 3   IT IS SO ORDERED.              UNITED STATES DISTRICT COURT
 4                                  CENTRAL DISTRICT OF CALIFORNIA

 5
 6
     Dated: _______________, 2020
 7                                          Hon. Percy Anderson
 8                                          United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     [PROPOSED] CONSENT DECREE      28      CIVIL CASE NO.: 8:19-CV-00751-PA-(KESX)
